 Case 8:19-cv-01846-WFJ-JSS Document 8 Filed 09/06/19 Page 1 of 1 PageID 29




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 MAGDALINE GEORGIOU

           Plaintiff,

 v.                                                     CASE NO.: 8:19-cv-01846-WFJ-JSS

 JP MORGAN CHASE BANK, N.A.

           Defendant.

                               NOTICE OF PENDING SETTLEMENT

          PLAINTIFF, MAGDALINE GEORGIOU by and through her undersigned counsel, hereby

submits this Notice of Pending Settlement and states that Plaintiff, MAGDALINE GEORGIOU, and

Defendant, JP MORGAN CHASE BANK, N.A., have reached a settlement with regard to this case and are

presently drafting, finalizing, and executing the settlement and dismissal documents. Upon execution of

same, the parties will file the appropriate dismissal documents with the Court.


                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 6th day of September, 2019, a true and correct copy of the

foregoing was filed with the Clerk of the Court and served on the parties of record using the CM/ECF

system.

                                                   Respectfully submitted,

                                                 /s/Heather H. Jones
                                                 Heather H. Jones, Esq.
                                                 Florida Bar No. 0118974
                                                 William “Billy” Peerce Howard, Esq.
                                                 Florida Bar No. 0103330
                                                 THE CONSUMER PROTECTION FIRM, PLLC
                                                 4030 Henderson Blvd.
                                                 Tampa, FL 33629
                                                 Telephone: (813) 500-1500, ext. 205
                                                 Facsimile: (813) 435-2369
                                                 Heather@TheConsumerProtectionFirm.com
                                                 Billy@TheConsumerProtectionFirm.com
                                                 Attorney for Plaintiff
